EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Travis K. Laird on January 12, 2022.
The application has been amended as follows: 

In the claims

	1. 	(Currently Amended)  A hearing device comprising:
	a housing configured to be partially inserted into an ear canal;
	an acoustic transducer having an oscillator element configured to generate sound
waves, the housing accommodating the acoustic transducer inside an inner volume of the housing;
a suspension member configured to support the oscillator element inside the housing, wherein the suspension member has a mechanical compliance of at least 12 • 10-3 sec2 / kg; 
a sound outlet provided at the housing and configured to enable propagation of sound waves from the inner volume into the ear canal;
	a microphone configured to be acoustically coupled to the ear canal; and
	an active feedback control circuit electronically connected to the microphone and configured to provide an active feedback control signal to modify the sound waves generated by the acoustic transducer,

transducer, and
wherein the acoustic transducer and the housing are configured such that an output impedance of the hearing device measured at the sound outlet has a value of at most 3.5 • 107 kg / (m4 • sec) within a frequency bandwidth of at least 50 Hz comprised in a frequency range between 1000 Hz and 2000 Hz.


	17. 	(Currently Amended)  The hearing device according to claim 1 [[18]], wherein the output impedance is measurable at the sound outlet by producing an acoustic flow through the sound outlet into the inner volume and detecting an acoustic pressure at the sound outlet. 

18.	(Canceled)

19.	(Currently Amended)  A hearing device comprising:
a housing configured to be partially inserted into an ear canal;
an acoustic transducer having an oscillator element configured to generate sound
waves, the housing accommodating the acoustic transducer inside an inner volume of the housing;
a sound outlet provided at the housing and configured to enable propagation of sound waves from the inner volume into the ear canal;

a microphone configured to be acoustically coupled to the ear canal; and
an active feedback control circuit electronically connected to the microphone and configured to provide an active feedback control signal to modify the sound waves generated by the acoustic transducer,
wherein the active feedback control circuit is configured to provide an active noise control (ANC) or active noise reduction (ANR) of the sound waves generated by the acoustic transducer, and
wherein the acoustic transducer and the housing are configured such that an output impedance of the hearing device measured at the sound outlet has a value of at most 3.5 • 107 kg / (m4 • sec) within a frequency bandwidth of at least 50 Hz comprised in a frequency range between 1000 Hz and 2000 Hz.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652